Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2020

                                      No. 04-18-00865-CV

                          IN RE THE COMMITMENT OF M.A.C.

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

        On April 17, 2020, we abated this appeal to the trial court to hold a hearing to determine
whether appellant desires to prosecute his appeal, whether appellant is indigent, and whether
appellant’s court-appointed counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).
We received a supplemental clerk’s record on August 19, 2020, containing the trial court’s
findings that appellant desires to prosecute his appeal, that appellant is indigent, and that
appellant’s court-appointed attorney, Judith Wemmert, has constructively abandoned the appeal.
The trial court did not impose sanctions, and it appointed new appellate counsel, David McLane,
to represent appellant in this appeal.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court
and that appellant’s brief is due on or before September 21, 2020. No extensions of time will
be granted absent extraordinary circumstances.




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court